Case 4:19-cr-00254-ALM-KPJ Document 54 Filed 07/13/20 Page 1 of 3 PageID #: 118




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS                     JUL 13 2020
                                    SHERMAN DIVISION
                                                                             Clerk, U,S. District Court
                                                                                   Texas E stern
     UNITED STATES OF AMERICA §
                                                 § No. 4:19CR254
     v.        §     Judge                   Mazzant
                                                 §
     CRAIG SEASON §

                                       FACTUAL BASIS

            IT IS HEREBY STIPULATED by Craig Beason, defendant, that the following

   facts are true and correct, and that he understands and agrees, with the express consent of

   his counsel, Scott Palmer, that this Factual Basis may be used by the Court to determine

   whether his plea is voluntary and knowing and by the probation officer and Court to

   determine an appropriate sentence for the offenses to which he is pleading guilty:

            1. That the defendant, Crai Beason, who is changing his plea to guilty, is the

   same person charged in the Information;

            2. That the events described in the Information occurred in the Eastern District

   of Texas and elsewhere;

            3. That from on or about August 1,2019, and continuously thereafter up to and

   including on or about August 22, 2019, Craig Beason and one or more persons in some

   way or manner made an agreement to commit the crime charged in Count One of the

   Information, to distribute or possess with intent to distribute a mixture or substance

   containing a detectable amount of methamphetamine or methamphetamine (actual);

            4. That Craig Beason knew the unlawful pmpose of the agreement to distribute

   methamphetamine and joined in it with the intent to further it;

   Factual Basis
   Page 1
Case 4:19-cr-00254-ALM-KPJ Document 54 Filed 07/13/20 Page 2 of 3 PageID #: 119




            5. That in 2018 and 2019, in Plano, Te as and elsewhere, Crai Beason also

   distributed other narcotics, including but not limited to cocaine, fentanyl, and heroin;

            6. That from on or about August 1, 2019, and continuously thereafter up to and

   including on or about August 22, 2019, Craig Beason and one or more persons in some

   way or manner made an agreement to commit the crime charged in Count Two of the

   Information, to commit access device fraud;

            7. That the scope of the conspiracy involved the possession of fifteen or more

   counterfeit access devices, as defined by 18 U.S.C. 1029(e);

            8. That the conspiracy intended to affect interstate and foreign commerce by

   causing financial institutions to execute interstate monetary transactions;

            9. That Craig Beason knew the unlawful purpose of the agreement to commit

   access device fraud and joined in it with the intent to further it.




   Factual Basis
   Page 2
Case 4:19-cr-00254-ALM-KPJ Document 54 Filed 07/13/20 Page 3 of 3 PageID #: 120




                   DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT

            I have read this Factual Basis and acknowledge without reservation that it accurately

   describes the events and my acts which constitute violations of 21 U.S.C. § 846 and 18

   U.S.C. § 1029(b)(2).


    Dated: (j>- \ L- ?X>

                                                      Defendant

            DEFENSE COUNSEL’S SIGNATURE AND ACKNOWLEDGMENT

        I have read this Factual Basis and have reviewed it with my client, Craig Beason.

   Based upon my discussions with my client, I am satisfied that he understands the Factual

   Basis.




   Dated:                        \p       l1          '/          ~      ~~
                                                      SCOTT PALMER
                                                      Attorney for Defendant




   Factual Basis
   Page 3
